DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 6-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, more specifically an abstract idea without significantly more. 
Claim 1 recites a method of treating or preventing temporomandibular joint dysfunction (TMD) comprising: obtaining first bite scan data of a dentition of a patient with the patient's jaws in a target bite configuration; obtaining second bite scan data of the dentition of the patient with the patient's jaws in a natural bite configuration; and designing, based on the first and second bite scan data, a plurality of appliances configured to apply tooth-moving and jaw-moving forces to the patient's dentition so as to move the patient's dentition from the natural bite configuration to a final bite configuration corresponding to the target bite configuration through a sequence of incremental steps when the plurality of appliances are worn in succession, wherein: designing the plurality of appliances includes determining one or more occlusal gaps between upper teeth of the dentition and lower teeth of the dentition present during at least one of the incremental steps, at least one of the plurality of appliances comprises one or more occlusal surface features, wherein the one or more occlusal surface features extend from an occlusal surface of the at least . 
The abstract idea falling under the enumerated grouping of mental processes includes “designing, based on the first and second bite scan data, a plurality of appliances configured to apply tooth-moving and jaw-moving forces to the patient's dentition so as to move the patient's dentition from the natural bite configuration to a final bite configuration corresponding to the target bite configuration through a sequence of incremental steps when the plurality of appliances are worn in succession, wherein: designing the plurality of appliances includes determining one or more occlusal gaps between upper teeth of the dentition and lower teeth of the dentition present during at least one of the incremental steps, at least one of the plurality of appliances comprises one or more occlusal surface features, wherein the one or more occlusal surface features extend from an occlusal surface of the at least one of the plurality of appliances, and wherein the one or more occlusal surface features is positioned to fill the one or more gaps when the at least one of the plurality of appliances are worn by the patient, and one or more of the plurality of appliances is designed to move at least a portion of the upper teeth of the dentition and at least a portion of the lower teeth of the dentition closer to one another, thereby narrowing at least part of the one or more gaps”, wherein the disclosed processes are using information obtained through scanning to plan a design for a plurality of appliances which are used in sequence to get to a targeted final bite which includes the incorporation of one or more occlusal surface features to allow for a closing of the gap between upper and lower teeth. The 
This judicial exception is not integrated into a practical application because the additional elements are not sufficient to amount to significantly more than the judicial exception for the following reason:
 -claim 1 limitation “a method of treating or preventing temporomandibular joint dysfunction (TMD)” this limitation is evaluated under the step 2A Prong Two evaluation as set forth in MPEP 2106.04(d)(2) and MPEP 2106.05(I)(A) to determine if the recited method of treating or preventing TMD is sufficient to amount to significantly more. Claim 1 fails to affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition, and as such the application or use of the judicial exception in this manner fails to meaningfully limit the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and therefore fails to transforms the claim into patent-eligible subject matter.
-claim 1 limitation “obtaining first bite scan data of a dentition of a patient with the patient's jaws in a target bite configuration; obtaining second bite scan data of the dentition of the patient with the patient's jaws in a natural bite configuration” this limitation is evaluated under the step 2A Prong Two evaluation as set forth in MPEP 2106.04 and MPEP 2106.05(g)  to determine if the disclosed step adds more than insignificant extra-solution activity to the judicial exception. Claim 1 discloses obtaining the first and second bite data to incorporate into the abstract idea of designing the orthodontic appliance, however the disclosed limitation amounts to 
Claim 2 recites “obtaining the first bite scan data comprises scanning the dentition of the patient in the target bite configuration and obtaining the second bite scan data comprises scanning the dentition of the patient in the natural bite configuration” which is considered a further elaboration of the abstract idea of mental processes.
Claim 6 recites “each of the plurality of appliances comprises a polymeric shell” is considered generally linking the use of the judicial exception to a particular technological environment, more specifically the material use in the appliance but fails to incorporate an active recitation or step in the solving of a particular issue. (see MPEP 2106.05(I)(A))
Claim 7 recites “each of the plurality of appliances comprises a first polymeric shell shaped to receive the upper teeth of the dentition and a second polymeric shell shaped to receive the lower teeth of the dentition” which is considered a further elaboration of the abstract idea of mental processes.
Claim 8 recites “the final bite configuration comprises a jaw position corresponding to the target bite configuration and wherein positions of one or more teeth of the final bite configuration are changed relative to the target bite configuration” which is considered a further elaboration of the abstract idea of mental processes.
Claim 9 recites “the positions of the one or more teeth of the final bite configuration are changed to avoid one or more lower-to-upper teeth collisions present in the target bite configuration” which is considered a further elaboration of the abstract idea of mental processes.
Claim 10 recites “at least one of the plurality of appliances is a removable appliance” is considered generally linking the use of the judicial exception to a particular technological environment, more specifically the intended use of the appliance but fails to incorporate an active recitation or step in the solving of a particular issue. (see MPEP 2106.05(I)(A))
Claim 11 recites “a position of at least one of the one or more occlusal surface features differs between a first of the plurality of appliances and a second of the appliances” which is considered a further elaboration of the abstract idea of mental processes.
Claim 12 recites “the one or more gaps include one or more occlusal gaps.” which is considered a further elaboration of the abstract idea of mental processes.
Claim 13 recites “each incremental step in the sequence of incremental steps comprises tooth contact paths for each of a plurality of teeth, and wherein designing the plurality of appliances comprises optimizing the tooth contact paths for the incremental steps to avoid tooth collisions during the incremental steps” which is considered a further elaboration of the abstract idea of mental processes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 12 recites “the one or more gaps including one or more occlusal gaps”, however claim 1 discloses the one or more gaps are occlusal, as such claim 12 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wu et al (US 2015/0238280).
Regarding claim 1, Wu discloses method of treating or preventing temporomandibular joint dysfunction (TMD) (par 7-9 discloses the treatment of suboptimal positioning of the upper and lower jaw using orthodontic appliances, and par 225 discloses the association of improper alignment to TMD/TMJ, as such the treatment disclosed is considered to prevent and treat TMD)  comprising: 
obtaining first bite scan data of a dentition of a patient with the patient's jaws in a target bite configuration (par 78 discloses scanning the patients mouth in an advanced position in which includes a forward position of the lower jaw relative to the upper jaw);

and designing, based on the first and second bite scan data, a plurality of appliances configured to apply tooth-moving and jaw-moving forces to the patient's dentition so as to move the patient's dentition from the natural bite configuration to a final bite configuration corresponding to the target bite configuration through a sequence of incremental steps when the plurality of appliances are worn in succession (par 77-79 disclose the use of acquired patient data to design repositioning elements and dental appliances to move the upper and lower jaw in accordance with the disclosure of the prior art, par 123 discloses a method of separating the upper and lower dentition and moving the full position at incremental distances using a plurality of dental appliances thus treating various orthodontic conditions, and par 167-169 disclose exemplary treatment plans which move the jaw in various stages over time periods using the dental appliances which are worn and succession, in summary the prior which are used in a sequential order in  a treatment plan  to take a bite configuration  from an  original  configuration to a desired position),
 wherein: 
designing the plurality of appliances includes determining one or more occlusal gaps between upper teeth of the dentition and lower teeth of the dentition present during at least one of the incremental steps (see figure 1C, which shows a gap between the upper and lower teeth along the occlusal plane which is considered an occlusal gap, par 123 discloses separating the occlusal surfaces of the upper and lower teeth of the patient and incremental distancing using the dental appliance using the plurality of dental appliance into the desired position and par 227 discloses that the movement of the upper and lower shell occlusal areas from open to closed using incremental , 
at least one of the plurality of appliances (see figure 1C, appliances 114 and 116) comprises one or more occlusal surface features (occlusal features 106 and 108), wherein the one or more occlusal surface features extend from an occlusal surface of the at least one of the plurality of appliances (see figure 1C), and wherein the one or more occlusal surface features is positioned to fill the one or more gaps when the at least one of the plurality of appliances are worn by the patient (see figure 1C), and one or more of the plurality of appliances is designed to move at least a portion of the upper teeth of the dentition and at least a portion of the lower teeth of the dentition closer to one another, thereby narrowing at least part of the one or more gaps par 235-240 and figures 7A-D, discloses the appliances being brought together in a forward and downward movement of the patients upper and lower jaw into a desired position).
Regarding claim 2, Wu further discloses wherein obtaining the first bite scan data comprises scanning the dentition of the patient in the target bite configuration (par 78 discloses scanning the patients mouth in an advanced position in which include a forward position of the lower jaw relative to the upper jaw) and obtaining the second bite scan data comprises scanning the dentition of the patient in the natural bite configuration (par 78 discloses scanning the patients mouth in an advanced position in which includes a forward position of the lower jaw relative to the upper jaw).
Regarding claim 3, Wu further discloses comprising manufacturing the plurality of appliances (par 15% discloses the creation of the dental appliances via manufacturing).
in regard to claim 4. Wu further discloses comprising providing the plurality of appliances ta the patient (par 123),


Regarding claim 6, Wu further discloses each of the plurality of appliances comprises a polymeric shell (par 49).
Regarding claim 7, Wu further discloses each of the plurality of appliances comprises a first polymeric shell shaped to receive the upper teeth of the dentition (par 245 discloses the first shell 714) and a second polymeric shell shaped to receive the lower teeth of the dentition (par 238 discloses the second shell 716, where par 66 discloses the upper and lower jaw are fabricated via a polymeric shell).
Regarding claim 8, Wu further discloses the final bite configuration comprises a jaw position corresponding to the target bite configuration and wherein positions of one or more teeth of the final bite configuration are changed relative to the target bite configuration (par 123 discloses the repositioning of the teeth during the movement to the desired positioning, such as over-jetting, malocclusion, cross-bite or overbite).
Regarding claim 9, Wu further discloses the positions of the one or more teeth of the final bite configuration are changed to avoid one or more lower-to-upper teeth collisions present in the target bite configuration (par 123 discloses the correction/incremental movement of the jaw to the correct position, such as cross-bite correction).
Regarding claim 10, Wu further discloses at least one of the plurality of appliances is a removable appliance (par 89 discloses the removal of the appliance).
n regard to claim 11, Wu further discloses a position of at least one of the one or more occlusal surface features differs between a first of the plurality of appliances and a second of the 
Regarding claim 12, Wu further discloses the one or more gaps include one or more occlusal gaps (par 123 discloses separating the occlusal surfaces of the upper and lower teeth of the patient and incremental distancing using the dental appliance using the plurality of dental appliance into the desired position as seen in figures 7A-B).
In regard to claim 13, Wu further discloses each incremental step in the sequence of incremental steps comprises tooth contact paths for each of a plurality of teeth {par 123 discloses separating the occlusal surfaces of the upper and lower teeth of the patient and incremental distancing using the dental appliance using the plurality of dental appliance into the desired position}, and wherein designing the plurality of appliances comprises optimizing the tooth contact paths for the incremental steps to avoid tooth collisions during the incremental steps (par 227 discloses that the movement of the upper and lower shell occlusal areas from an open to closed using incremental movement as seen in figures 7A-D which results in a lack of collision of the tooth ).
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. Applicant discloses that the prior art Wu fails to discloses “ one or more occlusal surface features extend from an occlusal surface of the at least one of the plurality of appliances, and wherein the one or more occlusal surface features is positioned to fill the one or more gaps when the at least one of the plurality of appliances are worn by the patient.”  The examiner disagrees. As seen in figure 1C, Wu discloses features 106 and 108 extending from the occlusal surface into an occlusal gap. Furthermore, the illustrative examples of figures 7A-D is disclosing .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772